                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
                                              )
                                              )
                Defendants                    )



                            SECOND DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

       2. When mall security officers arrived at the Library on January 30, 2018, I was not

selling anything.

       3. Nor was I actively petitioning or talking to any person.

       4. To the best of my recollection, there was not even anyone else on the external

grounds of the Library that would have made petitioning or talking with anyone in any location

a possibility when mall security officers arrived.

       5. I watched mall security drive up. When they arrived, I was standing on the sidewalk,



                                                  1

         Case 5:19-cv-06137-BP Document 94-4 Filed 11/16/20 Page 1 of 2
to the left of the statue while facing the mall, right of the statue while facing the Library. Based

on the diagrams I have obtained, it is my belief that while the Library has an easement applicable

to that area, it (unlike other portions of the sidewalk) is not on Library property.

          6. Roger Clary told me that a librarian had called to complain about my petitioning, that

the mall owned the entire Library, and the no one had ever been allowed to petition there.

          7. Neither Roger Clary nor Zachary Langford asked me to amend anything about the

way I was petitioning or confine myself to a designated area. Nor did they distinguish property

belonging to the Library and property belonging to the mall.

          8. I moved back and forth between the physically indistinguishable publicly owned

sidewalk and the privately owned sidewalk multiple times in between the arrival of mall security

and Defendant Hailey.

          9. I was then unaware of any distinctions in title.

          10. Once, in between the arrival of mall security and police officers, as I was moving

from the physically indistinguishable publicly owned portion of the sidewalk to the physically

indistinguishable privately owned portion of the sidewalk, Roger Clary said “you just stay right

there.”

          11. Roger Clary refused to tell me his name.

          12. I recorded Roger Clary refusing to tell me his name.

          13. I learned his name months later through a Sunshine Request.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on November 14, 2020                            ____________________________________

                                                                       Stacy Arnold



                                                   2

           Case 5:19-cv-06137-BP Document 94-4 Filed 11/16/20 Page 2 of 2
